July 09, 2004

Mr. Shawn K. Fitzpatrick
Fitzpatrick & Kosanovich, P.C.
P.O. Box 831121
San Antonio, TX 78283-1121

Ms. Katherine Willis
Allen Stein & Durbin, P.C.
6243 IH-10 West, 7th Floor
San Antonio, TX 78201
Mr. Thomas R. Stevens
Stevens & Weiss, P.C.
14310 Northbrook, Suite 200
San Antonio, TX 78232

Mr. Richard F. Neville III
Law Offices of Maloney & Maloney, P.C.
115 E. Travis Street, Suite 2000
San Antonio, TX 78205-1697

RE:   Case Number:  03-0372
      Court of Appeals Number:  04-02-00909-CV
      Trial Court Number:  2000-CI-16876

Style:      CITY OF SAN ANTONIO
      v.
      DANIEL JOHNSON AND THOMAS THORNTON

Dear Counsel:

      Today the Supreme Court of Texas denied the petition  for  review  and
issued the enclosed opinion in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Reagan Greer   |
|   |Clerk              |
|   |Mr. Herb Schaefer  |